Citation Nr: 0123138	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  00-15 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder, to include athlete's foot and fungal 
infections.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from July 1970 to August 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In various statements of record, it appears that the veteran 
has raised the issue of entitlement to residual scars 
resulting from a heater explosion during service.  The Board 
refers this issue to the RO for appropriate action.


FINDINGS OF FACT

1.  In July 1998, the RO denied the veteran's claims to 
reopen entitlement to service connection for PTSD, a nervous 
disorder, hearing loss, and a skin disorder, to include 
athlete's foot and fungal infections; despite appropriate 
notice, the veteran did not perfect an appeal.

2.  The evidence received since the RO's July 1998 decision 
bears on the specific issues under consideration, indicating 
the presence of PTSD, a nervous disorder, hearing loss, and a 
skin disorder, to include athlete's foot and fungal 
infections, and is so significant that it must be considered 
in order to fairly decide the merits of the claim for an 
undifferentiated tissue disorder.


CONCLUSIONS OF LAW

1.  The RO's July 1998 decision is final.  38 U.S.C.A.  5108, 
7104, 7105 (West 1991).

2.  The evidence received since the RO's July 1998 decision 
is new and material, and the veteran's claims of entitlement 
to service connection for PTSD, a nervous disorder, hearing 
loss, and a skin disorder, to include athlete's foot and 
fungal infections are reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it is noteworthy that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  See VCAA, codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7, subpart (a), 114 Stat. 2096 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Regulations implementing 
this law were also recently promulgated.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Here, given the 
determination below, the veteran is not prejudiced by the 
Board's consideration of the appeal without first remanding 
the case to the RO for initial consideration in light of 
VCAA.  

The Secretary of VA (Secretary) recently promulgated 
regulations that amended 38 C.F.R. § 3.156(a), which went 
into effect on August 29, 2001, for the purpose redefining 
what constitutes new and material evidence in order to reopen 
a final decision.  See 66 Fed. Reg. 45,620, 45,630 (2001).  
These changes are prospective, however, and only apply to 
claims filed on or after August 29, 2001.  Therefore, these 
changes do not apply to the present case.

Once a Board or a RO decision becomes final under 38 U.S.C.A. 
§§ 7104(b) or 7105(c) (West 1991), "the Board does not have 
jurisdiction to consider [the previously adjudicated claim] 
unless new and material evidence is presented, and before the 
Board may reopen such a claim, it must so find."  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

In July 1995, the Board denied the veteran's claims of 
entitlement to service connection for hearing loss because 
there was no competent medical evidence showing that the 
veteran had hearing loss.  Moreover, the Board found that no 
competent medical evidence had been presented to show that 
the veteran's skin disease, to include athletes foot and 
fungal infection and nervous disorder were present in service 
or that they were related to service or to any incident 
therein.  As a result, the Board concluded that the veteran's 
claims were not well grounded.

In January 1997, the RO denied the veteran's claim of 
entitlement to service connection for PTSD because the 
evidence of record was negative for such a disorder.  In 
other words, there was no confirmed diagnosis of PTSD.  In 
the same decision, the veteran denied to reopen the veteran's 
claims for entitlement to service connection for hearing 
loss, a nervous disorder and skin disease, to include 
athlete's foot and fungal infection because the veteran had 
not filed new and material evidence.  The Board notes that 
the veteran filed a notice of disagreement in September 1997 
and the RO issued a statement of the case in December 1997.  
The record reveals, however, that in June 1998 the veteran 
filed an untimely substantive appeal with respect to the 
January 1997 RO decision with respect to these claims.  The 
RO notified the veteran that his appeal was untimely in July 
1998.  Although the veteran filed a notice of disagreement in 
October 1998 and the RO issued a statement of the case in 
December 1998 with respect to the RO's decision in July 1998 
that the veteran's June 1998 "substantive appeal" was 
untimely, the veteran did not file a subsequent substantive 
appeal.  Therefore, the RO's January 1997 decision is final.  

The RO accepted the veteran's June 1998 statement (written on 
a VA Form 9) as a claim to reopen the claims for entitlement 
to service connection for PTSD, hearing loss, nervous 
disorder, and a skin disease including athlete's foot and 
fungal infection.  As a result, in July 1998, the RO denied 
the veteran's claims to reopen on the basis that the veteran 
had not submitted new and material evidence.  In October 1998 
the veteran filed a notice of disagreement with respect to 
the July 1998 decision.  Subsequently, the veteran submitted 
additional private medical evidence to the RO; the RO 
continued to deny the veteran's claims to reopen based on the 
additional evidence.  In March 1999, the RO issued a 
statement of the case to that effect.  The veteran 
subsequently failed to file a substantive appeal.  Due to his 
failure to perfect an appeal of the June 1998 RO decision, 
that decision became final.

In January 2000, the veteran submitted a claim to reopen the 
issue of entitlement to service connection for service 
connection for PTSD, hearing loss, nervous disorder, and a 
skin disease including athlete's foot and fungal infection.  
In January 2000, the RO denied the veteran's claims to reopen 
based on a finding that the evidence submitted since the last 
final decision was not new and material.  Subsequently, the 
veteran submitted a timely appeal of the RO's January 2000 
decision.

To reopen a claim, new and material evidence must be 
presented or secured since the time that the claim was 
finally disallowed on any basis.  Evidence presented since 
the last final disallowance need not be probative of all 
elements required to award the claim, but need be probative 
only as to each element that was a specified basis for the 
last disallowance.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (the 
evidence must merely "contribute to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision").  Further, 
when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

In a case like this, VA must first determine whether the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a claim reopened under 
38 U.S.C.A. § 5108.  

Available to the RO at the time of the last final decision 
were the appellant's service medical records, post-service VA 
and non-VA medical records, and statements provided by the 
veteran.  

The Board has considered the evidence submitted or obtained 
since the most recent final denial of the claim in July 1998, 
and finds it to be new and material and sufficient to reopen.  
Lay evidence is competent if offered by someone who has 
knowledge of facts or circumstances and conveys matters that 
can be described by a lay person.  Accordingly, while a lay 
person would not be competent or qualified to offer medical 
opinions or to diagnose a medical condition, a claimant or 
other lay person is competent to describe symptoms of 
disability experienced or observed in him/herself or others.  
The veteran testified before a hearing officer at the RO in 
September 2000 that he developed hearing loss and a nervous 
disorder, to include PTSD, as a result of an explosion during 
service.  This testimony is corroborated by a February 1999 
medical report from the veteran's private physician.  In this 
statement, the veteran's private physician diagnosed the 
veteran with PTSD and an anxiety disorder.  Furthermore, the 
private physician indicated a relationship between 
psychiatric problems and an explosion during service.  The 
Board finds that the veteran, as a lay person, is competent 
to state that he experienced decreased hearing since the 
explosion.  The veteran also testified that he developed a 
skin disorder during service.  Post service medical evidence 
indicates that he has experienced skin disorders, to include 
athlete's foot.  Although the veteran is not competent to 
render medical opinions, he is competent as a lay person to 
state that he was exposed to an explosion and that 
subsequently he developed symptoms of hearing loss, PTSD and 
a nervous disorder, and that he has observed skin disorders 
since service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  When considered alone, the veteran's 
testimony would not necessarily be considered new and 
material; however, in light of the entire evidence of record 
the Board finds that the evidence submitted after the July 
1998 final RO decision gives a more complete picture of the 
origin of his claimed disabilities and is new and material.  
The claims are reopened.

Having reopened the claims, the Board must first consider 
whether the case should be remanded to the RO for its 
consideration or whether the Board may adjudicate the claim 
on its merits.  The Board will address these issues further 
in the REMAND section of this action.


ORDER

New and material evidence having been submitted to reopen the 
claims of service connection for PTSD, hearing loss, nervous 
disorder, and a skin disease including athlete's foot and 
fungal infection, the claims are reopened.


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  Because of the 
change in the law brought about by the VCAA, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See VCAA.  The 
VCAA redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  
Implementing regulations were promulgated on August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  The Act 
also requires VA to provide a medical examination when such 
an examination is necessary to make a decision on the claim. 
See VCAA, 38 U.S.C. § 5103A.  Therefore, for this and the 
following reasons, a remand is required with respect to the 
issues on appeal.

The Board finds the medical evidence of record with respect 
to veteran's claims inadequate for the following reasons.  
The development of facts includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The 
Board is not competent to render medical determinations that 
are not solidly grounded in the record.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In this case, the Board 
finds that an examination is necessary with respect to the 
disorders on appeal.

Furthermore, according to a February 1999 private medical 
opinion, the veteran's physician diagnosed him with PTSD and 
an anxiety disorder.  In addition, the private physician 
appeared to link both to an explosion during service.  The 
Board notes that the veteran's service medical records 
corroborate that in 1973 the veteran was injured due to an 
explosion.  Therefore, the Board finds that another VA 
psychiatric examination is necessary in order to clarify 
whether the veteran currently has a psychiatric disorder, 
including PTSD, and, if so, whether such disorder is due to 
some incident of service, specifically, an explosion during 
service.  If it is determined that the veteran has PTSD, then 
further stressor development will be required before 
addressing this issue on appeal.

The Board reminds the appellant that consideration of a claim 
for VA compensation benefits is premised on his cooperation 
with respect to the proper development of his claim.  Under 
VA regulations, it is incumbent that he submit to a VA 
examination if he is applying for VA compensation benefits.  
Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to his 
claim.  When the requested information 
and any necessary authorizations have 
been received, the RO should attempt to 
obtain copies of all pertinent records 
that have not already been obtained.

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, the RO should so inform the 
veteran and his representative, and 
request them to provide a copy of such 
records.

3.  The veteran should be scheduled for 
appropriate VA examinations.  The 
examiners must thoroughly review the 
claims folder in conjunction with 
evaluating the veteran.  The examiner is 
requested to do the following the 
following:

a.  Provide diagnoses of all 
dermatological, hearing and 
psychiatric, including PTSD, 
disorders currently manifested.

b.  Comment as to the time of onset 
of the veteran's diagnosed 
dermatologic, hearing and 
psychiatric disorders, in 
particularly, whether they 
originated during service.  In 
answering this question, the 
examiners should review the service 
medical records for evidence of 
these disabilities during service, 
and comment on all pertinent 
findings in the service medical 
records.  

c.  With respect to the veteran's 
claimed PTSD, a diagnosis of PTSD 
under DSM IV criteria should be made 
or ruled out.  If diagnosed, the 
examiner should opine as to whether 
it is due to an explosion during 
service.  If PTSD is not diagnosed, 
the examiner should explain why the 
diagnosis was not made.  The 
examiner should also determine if 
the veteran currently has an 
acquired psychiatric disorder other 
than PTSD and, if so, whether it is 
related to service.

The claims folder must be made available 
to the examiners for use in the study of 
the veteran's case.  The opinions should 
be stated in terms of whether the 
veteran's claimed skin disorder (if 
present) is "likely," "unlikely" or 
"as likely as not" related to an 
injury, disease or event or incident in 
service.  A complete rationale for all 
opinions expressed must be provided.  The 
examination reports should be typed.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107, as well 
as the applicable implementing 
regulations, 66 Fed. Reg. 45,620 (Aug. 
29, 2001 (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)), are fully complied with and 
satisfied.

5.  Thereafter, the RO should review the 
claims file and ensure that the above 
development has been conducted and 
completed in full.  Then, the RO should 
undertake any further actions required to 
comply with the VCAA.

6.  The RO should then adjudicate the 
veteran's claims for service connection.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction the 
RO should issue a supplemental statement 
of the case.  The veteran and his 
representative should be provided an 
opportunity to respond.

7.  With regard to the instructions set 
forth above, the veteran is advised of 
his obligation to cooperate by providing 
the requested information to the extent 
possible and by reporting for any 
scheduled examination.  The veteran is 
further advised that his failure to 
cooperate could result in adverse action 
pursuant to 38 C.F.R. 3.158, 3.655 
(2000).

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 



